Title: From George Washington to Massachusetts Officer Commanding the Militia at Berkshire County, 4 August 1781
From: Washington, George
To: Officer Commanding the Militia at Berkshire County, Massachusetts


                        
                            Sir
                            Head Quarters Dobbs Ferry 4th Augst 1781
                        
                        On the 25th of June last I wrote to Genl Fellows whom I supposed then to comand the Militia of the County of
                            Berkshire, to desire that he would Order the Militia of that County then Raising by Requisition, to march to Albany as
                            fast as they were collected—requestg him to comunicate My Desire to the other Western Counties, so far as was necessary,
                            to make up the Number of 600 Men—This Desire was the same Day comunicated to Govr Hancock, intimating to him the Reasons
                            & Necassity of this Anticipation of his Orders—& desiring him to Back my
                            Request—since which I have several Times reiterated my Requisition to the Govr on this Head—But am still informed at this
                            late Period that your Militia are not gone on to the Point expected—& indeed am made to understand that you are at
                            a Loss where to march—This therefore Requests you in the most earnest Manner to march with all the Militia of your County which are
                            collected—imediately to Albany—where you will receive further Orders—the Necessity of your Arrival on that Ground in Order
                            to releve a Body of Continental Troops which are expected to assist in my intended Operations, induces me to make this
                            Request—& hope that you will not hesitate to make a ready Compliance.
                        If it should be tho’t proper I wish that this Request may be comunicated to the other Counties in such manner
                            & Extent that I may be assured of the Number of 600 Men to march to Albany with you, agreable to my first
                            Requisition.
                    